EXHIBIT 10.2
NILT TRUST,
as Grantor and UTI Beneficiary,
NISSAN MOTOR ACCEPTANCE CORPORATION,
as Servicer,
NILT, INC.,
as Titling Trustee,
WILMINGTON TRUST COMPANY,
as Delaware Trustee,
and
U.S. BANK NATIONAL ASSOCIATION,
as Trust Agent
 

2009-B SUBI
SUPPLEMENT
Dated as of September 11, 2009

 

 



--------------------------------------------------------------------------------



 



             
ARTICLE ELEVEN
  DEFINITIONS     2  
 
           
Section 11.01
  Definitions     2  
Section 11.02
  Interpretive Provisions     2  
Section 11.03
  Rights in Respect of the 2009-B SUBI     3  
 
           
ARTICLE TWELVE
  CREATION OF THE 2009-B SUBI     3  
 
           
Section 12.01
  Creation of 2009-B SUBI Assets and the 2009-B SUBI     3  
Section 12.02
  Transfer of 2009-B SUBI Interests     3  
Section 12.03
  Issuance and Form of 2009-B SUBI Certificate     4  
Section 12.04
  Actions and Filings     6  
Section 12.05
  Termination of the 2009-B SUBI     6  
Section 12.06
  Representations and Warranties of Titling Trustee     7  
Section 12.07
  Transfer and Assignment of Certificates     7  
 
           
ARTICLE THIRTEEN
  2009-B SUBI PLEDGE     8  
 
           
Section 13.01
  Registration of the 2009-B SUBI Pledge     8  
 
           
ARTICLE FOURTEEN
  2009-B SUBI ACCOUNTS     8  
 
           
Section 14.01
  2009-B SUBI Collection Account     8  
Section 14.02
  2009-B Reserve Account     9  
Section 14.03
  Investment of Monies in 2009-B SUBI Accounts     9  
Section 14.04
  No Residual Value Surplus Account or Payahead Account     9  
 
           
ARTICLE FIFTEEN
  MISCELLANEOUS PROVISIONS     9  
 
           
Section 15.01
  Amendment     9  
Section 15.02
  Governing Law     11  
Section 15.03
  Notices     11  
Section 15.04
  Severability of Provisions     11  
Section 15.05
  Effect of Supplement on Titling Trust Agreement     11  
Section 15.06
  No Petition     12  
Section 15.07
  No Recourse     12  
 
           
EXHIBIT
           
 
           
Exhibit A — Form of 2009 SUBI Certificate
    A-1  

i



--------------------------------------------------------------------------------



 



2009-B SUBI SUPPLEMENT
     This 2009-B SUBI Supplement, dated as of September 11, 2009 (as amended,
supplemented or otherwise modified from time to time, this “2009-B SUBI
Supplement”), is among NILT Trust, a Delaware statutory trust (“NILT Trust”), as
grantor and initial beneficiary (in such capacity, the “Grantor” and the “UTI
Beneficiary,” respectively), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), as servicer, (the “Servicer”), NILT, Inc., a Delaware
corporation, as trustee (the “Titling Trustee”), Wilmington Trust Company, a
Delaware banking corporation, as Delaware trustee (the “Delaware Trustee”), and
U.S. Bank National Association, a national banking association (“U.S. Bank”), as
trust agent (the “Trust Agent”).
RECITALS
     A. Pursuant to the Amended and Restated Trust and Servicing Agreement,
dated as of August 26, 1998 (the “Titling Trust Agreement”), among the parties
hereto, Nissan-Infiniti LT, a Delaware statutory trust (the “Titling Trust”),
was formed to take assignments and conveyances of and hold in trust various
assets (the “Trust Assets”);
     B. The UTI Beneficiary, the Servicer and the Titling Trust have entered
into the SUBI Servicing Agreement, dated as of March 1, 1999 as amended by the
First Amendment to Servicing Agreement, dated as of January 3, 2001 (the “Basic
Servicing Agreement”), which provides for, among other things, the servicing of
the Trust Assets by the Servicer;
     C. Pursuant to the Titling Trust Agreement, from time to time the Titling
Trustee, on behalf of the Titling Trust and at the direction of the UTI
Beneficiary, will identify and allocate on the books and records of the Titling
Trust certain Trust Assets and create and issue one or more special units of
beneficial interest (each, a “SUBI”), the beneficiaries of which generally will
be entitled to the net cash flows arising from the corresponding Trust Assets;
     D. The parties hereto desire to supplement the Titling Trust Agreement (as
so supplemented by this 2009-B SUBI Supplement, the “SUBI Trust Agreement”) to
create a SUBI (the “2009-B SUBI”);
     E. The parties hereto desire to identify and allocate to the 2009-B SUBI a
separate portfolio of Trust Assets consisting of leases (the “2009-B Leases”),
the vehicles that are leased under the 2009-B Leases (the “2009-B Vehicles”),
and certain other related assets;
     F. The parties hereto also desire to issue to NILT Trust a certificate
evidencing a 100% beneficial interest in the 2009-B SUBI (the “2009-B SUBI
Certificate”).
     G. NILT Trust will transfer the 2009-B SUBI Certificate to Nissan Auto
Leasing LLC II (“NALL II”) pursuant to the SUBI Certificate Transfer Agreement,
dated as of September 11, 2009 (the “SUBI Certificate Transfer Agreement”),
between NILT Trust and NALL II. NALL II will further transfer the 2009-B SUBI
Certificate to Nissan Auto Lease Trust 2009-B (the “Issuing Entity”) pursuant to
the Trust SUBI Certificate Transfer Agreement, dated as of September 11, 2009
(the “Trust SUBI Certificate Transfer Agreement”), between NALL II, as depositor
(the “Depositor”) and the Issuing Entity, as transferee.

1



--------------------------------------------------------------------------------



 



     H. Pursuant to the Indenture, dated as of September 11, 2009 (the
“Indenture”), between the Issuing Entity, as issuer, and U.S. Bank, as indenture
trustee (the “Indenture Trustee”), the Issuing Entity will (i) issue
$213,000,000 aggregate principal amount of 0.41035% Asset Backed Notes,
Class A-1 (the “Class A-1 Notes”), $308,000,000 aggregate principal amount of
1.22% Asset Backed Notes, Class A-2 (the “Class A-2 Notes”), $423,000,000
aggregate principal amount of 2.07% Asset Backed Notes, Class A-3 (the
“Class A-3 Notes”), and $80,850,000 aggregate principal amount of 2.65% Asset
Backed Notes, Class A-4 (the “Class A-4 Notes”) (collectively, the Class A-1
Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes are
referred to herein as the “Notes”); and (ii) pledge the 2009-B SUBI Certificate
to the Indenture Trustee for the benefit of the holders of the Notes.
     I. The parties hereto also desire to register a pledge of the 2009-B SUBI
Certificate to the Indenture Trustee for the benefit of the holders of the
Notes.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE ELEVEN
DEFINITIONS
     Section 11.01 Definitions. Capitalized terms used herein that are not
otherwise defined shall have the respective meanings ascribed thereto in the
Agreement of Definitions, dated as of September 11, 2009, by and among the
Issuing Entity , NILT Trust, as the Grantor and the UTI Beneficiary, the Titling
Trust, NMAC, in its individual capacity, as Servicer and as administrative agent
(in such capacity, the “Administrative Agent”), NALL II, the Titling Trustee,
Wilmington Trust Company, as Delaware Trustee and owner trustee (in such
capacity, the “Owner Trustee”), the Trust Agent and the Indenture Trustee.
     Section 11.02 Interpretive Provisions. For all purposes of this 2009-B SUBI
Supplement, except as otherwise expressly provided or unless the context
otherwise requires, (i) terms used herein include, as appropriate, all genders
and the plural as well as the singular, (ii) references to this 2009-B SUBI
Supplement include all Exhibits hereto, (iii) references to words such as
“herein,” “hereof” and the like shall refer to this 2009-B SUBI Supplement as a
whole and not to any particular part, Article, or Section herein,
(iv) references to an Article or Section such as “Article Twelve” or
“Section 12.01” shall refer to the applicable Article or Section of this 2009-B
SUBI Supplement, (v) the term “include” and all variations thereof shall mean
“include without limitation,” (vi) the term “or” shall include “and/or” and
(vii) the term “proceeds” shall have the meaning ascribed to such term in the
UCC.
     Any reference in this 2009-B SUBI Supplement to any agreement means such
agreement as it may be amended, restated, supplemented (only to the extent such
agreement as supplemented relates to the Notes), or otherwise modified from time
to time. Any reference in this 2009-B SUBI Supplement to any law, statute,
regulation, rule, or other legislative action shall mean such law, statute,
regulation, rule, or other legislative action as amended, supplemented, or
otherwise modified from time to time, and shall include any rule or regulation
promulgated thereunder. Any reference in this 2009-B SUBI Supplement to a Person
shall include the successor or permitted assignee of such Person.

2



--------------------------------------------------------------------------------



 



     Section 11.03 Rights in Respect of the 2009-B SUBI. Each Holder and
Registered Pledgee of the 2009-B SUBI Certificate (including the Issuing Entity)
is a third-party beneficiary of the SUBI Trust Agreement insofar as the Titling
Trust Agreement and this 2009-B SUBI Supplement apply to the 2009-B SUBI, the
Holders of the 2009-B SUBI Certificate, and the Registered Pledgees of the
2009-B SUBI Certificate. Therefore, to that extent, references in the SUBI Trust
Agreement to the ability of a “Holder,” “Related Beneficiary,” or a “Registered
Pledgee” of a SUBI Certificate to take any action shall be deemed to refer to
the Issuing Entity acting at its own instigation or upon the instruction of the
requisite voting percentage of holders of Securities or Rated Securities, as
specified in the Indenture or the Trust Agreement, as applicable.
ARTICLE TWELVE
CREATION OF THE 2009-B SUBI
     Section 12.01 Creation of 2009-B SUBI Assets and the 2009-B SUBI.
     (a) Pursuant to Section 3.01(a) of the Titling Trust Agreement, the UTI
Beneficiary directs the Titling Trustee to create, and the Titling Trustee
hereby creates, one Sub-Trust which shall be known as the “2009-B SUBI”. The
2009-B SUBI shall represent a special unit of beneficial interest solely in the
2009-B SUBI Assets.
     (b) Pursuant to Section 3.01(a) of the Titling Trust Agreement, the UTI
Beneficiary hereby directs the Titling Trustee to identify and allocate or to
cause to be identified and allocated to the 2009-B SUBI on the books and records
of the Titling Trust a separate Sub-Trust of Trust Assets consisting of 2009-B
Eligible Leases and the related Leased Vehicles and other associated Trust
Assets owned by the Titling Trust and not allocated to any Other SUBI or
reserved for allocation to any Other SUBI (or owned or acquired by the Titling
Trustee on behalf of the Titling Trust but not yet allocated to, or reserved for
allocation to, any specific Sub-Trust). Such Trust Assets (the “2009-B SUBI
Assets”) shall be accounted for and held in trust independently from all other
Trust Assets within the Titling Trust. Based upon their identification and
allocation by the Servicer pursuant to the 2009-B Servicing Supplement, the
Titling Trustee hereby identifies and allocates as 2009-B SUBI Assets the 2009-B
Leases and 2009-B Vehicles more particularly described on the Schedule of 2009-B
Leases and 2009-B Vehicles and the related Trust Assets described above, each
such 2009-B SUBI Asset to be identified on the books and accounts of the Titling
Trust as being allocated to the 2009-B SUBI.
     (c) The Titling Trust is hereby granted the power and authority and is
authorized, and the Titling Trustee is authorized on behalf of the Titling
Trust, to execute, deliver and perform its obligations under the Basic
Documents.
     Section 12.02 Transfer of 2009-B SUBI Interests.
     (a) Interests in the 2009-B SUBI may not be transferred or assigned by the
UTI Beneficiary, and any such purported transfer or assignment shall be deemed
null, void, and of no effect herewith; provided, however, that the 2009-B SUBI
Certificate and the interests in the

3



--------------------------------------------------------------------------------



 



2009-B SUBI represented thereby may be (i) sold to the Depositor pursuant to the
SUBI Certificate Transfer Agreement, (ii) sold, transferred and assigned by the
Depositor absolutely, or transferred and assigned or a security interest therein
granted, in connection with a Securitized Financing, (iii) transferred to the
Indenture Trustee or any subsequent Registered Pledgee to itself or any other
Person following the occurrence of an Event of Default (which has not been
rescinded) or any similar term in any subsequent Securitized Financing secured
by the 2009-B SUBI Certificate or any interest therein and (iv) transferred to
each direct or indirect permitted transferee of the Indenture Trustee or such
subsequent Registered Pledgee, in each case in the circumstances contemplated
in, and subject to the conditions set forth in, Section 3.04(b) of the Titling
Trust Agreement. Each such transfer shall be registrable upon surrender of the
2009-B SUBI Certificate to be transferred for registration of the transfer at
the corporate trust office of the Titling Trustee (or the Trust Agent, if
applicable), accompanied by a written instrument of transfer in form
satisfactory to the Titling Trustee duly executed by the Holder thereof or such
Holder’s attorney duly authorized in writing, and thereupon a new 2009-B SUBI
Certificate of a like aggregate fractional undivided interest will be issued to
the designated permitted transferee.
     (b) For any transfer of the 2009-B SUBI Certificate or an interest therein
to be effective, on or prior to the date of any absolute sale, transfer, or
assignment, the related transferee must execute and deliver to the Trustee the
non-petition covenant and the agreement required pursuant to Section 3.04(b) of
the Titling Trust Agreement.
     (c) The 2009-B SUBI Certificate (or any interest therein) may not be
acquired by or on behalf of (i) an “employee benefit plan” as defined in
Section 3(3) of ERISA, that is subject to Title I of ERISA, (ii) a “plan” as
defined in Section 4975(e)(1) of the Code, that is subject to Section 4975 of
the Code or (iii) any entity deemed to hold the “plan assets” (within the
meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA)
of any of the foregoing. The 2009-B SUBI Certificate (or any interest therein)
may not be acquired by or on behalf of a governmental plan, foreign plan or any
other plan that is subject to any Similar Law if the acquisition, holding and
disposition of the 2009-B SUBI Certificate (or any interest therein) would
result in a nonexempt prohibited transaction under, or a violation of, Similar
Law.
     (d) Notwithstanding any other provision herein, no transfer or assignment
of an interest in the 2009-B SUBI will be valid, and any such purported transfer
or assignment shall be deemed null, void, and of no effect herewith, unless the
purported transferee first shall have certified in writing to the Titling
Trustee that, for U.S. federal income tax purposes, the transferee is not a
partnership, S Corporation, or grantor trust having more than one beneficial
owner or having a single beneficial owner that is a partnership or S
Corporation.
     Section 12.03 Issuance and Form of 2009-B SUBI Certificate.
     (a) The 2009-B SUBI shall be represented by a 2009-B SUBI Certificate that
shall represent a 100% beneficial interest in the 2009-B SUBI and the 2009-B
SUBI Assets, as further set forth herein. The 2009-B SUBI Certificate shall,
upon transfer to the Issuing Entity, be registered in the name of the Issuing
Entity, representing the beneficial interest in the 2009-B SUBI Assets allocated
from the UTI. The Titling Trustee shall register a pledge of the 2009-B SUBI
Certificate in favor of the Indenture Trustee (for the benefit of the holders of
the Notes), as provided in Article Thirteen, and shall deliver the 2009-B SUBI
Certificate to the Indenture

4



--------------------------------------------------------------------------------



 



Trustee. The 2009-B SUBI Certificate shall be substantially in the form of
Exhibit A attached hereto, with such appropriate insertions, omissions,
substitutions and other variations as are required by this 2009-B SUBI
Supplement and may have such letters, numbers or other marks of identification
and such legends and endorsements placed thereon as may, consistently herewith
and with the Titling Trust Agreement, be directed by the UTI Beneficiary. Any
portion of any 2009-B SUBI Certificate may be set forth on the reverse thereof,
in which case the following reference to the portion of the text on the reverse
shall be inserted on the face thereof, in relative proximity to and prior to the
signature of the Titling Trustee executing such 2009-B SUBI Certificate:
     Reference is hereby made to the further provisions of this certificate set
forth on the reverse hereof, which provisions shall for all purposes have the
same effect as if set forth at this place.
     In addition, the 2009-B SUBI Certificate will bear a legend to the
following effect:
     THIS 2009-B SUBI CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR UNDER ANY
STATE SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS 2009-B
SUBI CERTIFICATE, AGREES THAT THIS 2009-B SUBI CERTIFICATE MAY BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS, INCLUDING PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A AND IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTIONS.
     THIS 2009-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) MAY NOT BE ACQUIRED
BY OR ON BEHALF OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT
IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1)
OF INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (III) ANY ENTITY DEEMED TO HOLD THE “PLAN ASSETS”
(WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION
3(42) OF ERISA) OF ANY OF THE FOREGOING. IF THIS 2009-B SUBI CERTIFICATE (OR ANY
INTEREST HEREIN) IS PURCHASED OR HELD BY A GOVERNMENTAL PLAN, FOREIGN PLAN OR
ANY OTHER PLAN THAT IS SUBJECT TO ANY APPLICABLE LAW THAT IS SUBSTANTIALLY
SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”), IT SHALL BE DEEMED
TO REPRESENT AND WARRANT THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
2009-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NONEXEMPT
PROHIBITED TRANSACTION UNDER, OR A VIOLATION OF, SIMILAR LAW.

5



--------------------------------------------------------------------------------



 



     The 2009-B SUBI Certificate shall be printed, lithographed, typewritten,
mimeographed, photocopied, or otherwise produced or may be produced in any other
manner as may, consistently herewith and with the Titling Trust Agreement, be
determined by the UTI Beneficiary. The 2009-B SUBI Certificate and the interest
in the 2009-B SUBI evidenced thereby shall constitute a “security” within the
meaning of Section 8-102(a)(15) of the UCC and a “certificated security” within
the meaning of Section 8-102(a)(4) of the UCC.
     (b) If (i) the 2009-B SUBI Certificate is mutilated and surrendered to the
Titling Trustee, or the Titling Trustee receives evidence to its satisfaction of
the destruction, loss, or theft of the 2009-B SUBI Certificate and (ii) there is
delivered to the Titling Trustee such security or indemnity as may reasonably be
required by it to hold the Issuing Entity and the Titling Trustee, as
applicable, harmless, then the Titling Trustee shall execute and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen 2009-B
SUBI Certificate, a replacement 2009-B SUBI Certificate. Every 2009-B SUBI
Certificate issued pursuant to this Section 12.03(b) in replacement of any
mutilated, destroyed, lost, or stolen 2009-B SUBI Certificate shall constitute
an original additional contractual obligation of the Issuing Entity, whether or
not the mutilated, destroyed, lost, or stolen 2009-B SUBI Certificate shall be
at any time enforceable by anyone and shall be entitled to all of the benefits
of the SUBI Trust Agreement equally and proportionately with any and all other
2009-B SUBI Certificates duly issued hereunder. The provisions of this
Section 12.03(b) are exclusive and preclude (to the extent lawful) all other
rights and remedies with respect to the replacement or payment of mutilated,
destroyed, lost, or stolen 2009-B SUBI Certificates.
     Section 12.04 Actions and Filings. Each of the UTI Beneficiary and the
Titling Trustee shall undertake all other and future actions and activities as
may be deemed reasonably necessary by the Servicer pursuant to the Servicing
Agreement to perfect (or evidence) and confirm the foregoing allocations of
Trust Assets to the 2009-B SUBI, including filing or causing to be filed UCC
financing statements and executing and delivering all related filings, documents
or writings as may be deemed reasonably necessary by the Servicer or the
Registered Pledgee hereunder or under any other Basic Document. The UTI
Beneficiary hereby irrevocably makes and appoints each of the Titling Trustee
and the Servicer, and any of their respective officers, employees or agents, as
the true and lawful attorney-in-fact of the UTI Beneficiary (which appointment
is coupled with an interest and is irrevocable) with power to sign on behalf of
the UTI Beneficiary any financing statements, continuation statements, security
agreements, mortgages, assignments, affidavits, letters of authority, notices or
similar documents necessary or appropriate to be executed or filed pursuant to
this Section.
     Section 12.05 Termination of the 2009-B SUBI.
     (a) In connection with any purchase by the Servicer of the corpus of the
Issuing Entity pursuant to Article Nine of the Trust Agreement, the succession
of the Servicer to the interest in the 2009-B SUBI represented by the 2009-B
SUBI Certificate, or should all of the interest in the 2009-B SUBI thereafter be
held by the UTI Beneficiary or the Holders of the UTI Certificates, whether by
transfer, sale, or otherwise, then upon the direction of such Holders, the

6



--------------------------------------------------------------------------------



 



2009-B SUBI shall be terminated, the 2009-B SUBI Certificate shall be returned
to the Titling Trustee and canceled, and the Servicer shall reallocate all
2009-B SUBI Assets to the UTI.
     (b) So long as the Notes are Outstanding, the 2009-B SUBI shall not be
dissolved unless (a) required by law or (b) at the direction of the Holder of
the 2009-B SUBI Certificate (but only with the consent of the Registered
Pledgee); provided, however, that upon the sale of the Owner Trust Estate
pursuant to Section 5.04 of the Indenture, this 2009-B SUBI Supplement shall
terminate and the 2009-B SUBI shall be terminated; provided further, that such
termination shall affect the Titling Trust only insofar as such termination
relates to the 2009-B SUBI. Such termination shall not entitle the legal
representatives of the 2009-B SUBI or any Holder of a 2009-B SUBI Certificate to
take any action for a partition or winding up of the Titling Trust or any Trust
Assets except with respect to the 2009-B SUBI Assets and the rights, obligations
and Liabilities of the parties hereto shall not otherwise be affected. In
connection with the sale of the Owner Trust Estate pursuant to Section 5.04 of
the Indenture, the Registered Pledgee shall have the right to direct the Holder
of the 2009-B SUBI Certificate to dissolve the 2009-B SUBI in accordance with
the provisions of the Indenture, and the 2009-B SUBI Assets shall be distributed
out of the Titling Trust at the direction of the Holder of the 2009-B SUBI
Certificate acting in accordance with instructions from the Registered Pledgee
and the purchaser shall take delivery of such 2009-B SUBI Assets. The Titling
Trustee and the other parties hereto shall cooperate with the Owner Trustee or
the Titling Trustee, as applicable, to cause the related 2009-B Vehicles to be
retitled as directed by the purchaser. The proceeds of such sale shall be
distributed in the following amounts and priority:
          (i) to the Indenture Trustee, all amounts required to be paid under
Section 6.07 of the Indenture, or to the Owner Trustee, all amounts required to
be paid under Section 8.01 of the Trust Agreement, as the case may be;
          (ii) to the Servicer, any Payment Date Advance Reimbursement;
          (iii) to the Servicer, amounts due in respect of unpaid Servicing
Fees; and
          (iv) to the Certificate Distribution Account (or, if the Lien of the
Indenture is outstanding, the Note Distribution Account) to be distributed
pursuant to Section 5.04(b) of the Indenture.
     Section 12.06 Representations and Warranties of Titling Trustee. The
Titling Trustee hereby reaffirms, as of the Cutoff Date, the representations,
warranties and covenants set forth in Section 5.12 of the Titling Trust
Agreement, on which the Grantor and UTI Beneficiary, each of its permitted
assignees, and each Holder or Related Beneficiary of a 2009-B SUBI Certificate
(and beneficial owner of any portion thereof, including the Issuing Entity and
the Trust Certificateholders) may rely. For purposes of this Section, any
reference in Section 5.12 of the Titling Trust Agreement to the Titling Trust
Agreement shall be deemed to constitute references to the SUBI Trust Agreement.
     Section 12.07 Transfer and Assignment of Certificates. For purposes of the
SUBI Trust Agreement, the third sentence of Section 3.04(b) of the Titling Trust
Agreement is hereby amended to read as follows:

7



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, prior to becoming the Registered Pledgee or
Holder of a SUBI Certificate or otherwise becoming entitled to distributions or
any other rights hereunder, the related transferee, assignee, or pledgee in each
case must (i) give a non-petition covenant substantially similar to that set
forth in Section 8.08 of the Titling Trust Agreement and (ii) execute an
agreement in favor of each Holder from time to time of a UTI Certificate and any
certificate evidencing an Other SUBI to release all Claims to the UTI Assets and
the related Other SUBI Assets, respectively, and, if such release is not given
effect, to subordinate fully all Claims it may be deemed to have against the UTI
Assets as defined in the Titling Trust Agreement or such Other SUBI Assets, as
the case may be.
     For so long as the 2009-B SUBI Certificate remains outstanding, each
Supplement shall contain a similar amendment with respect to such Section.
ARTICLE THIRTEEN
2009-B SUBI PLEDGE
     Section 13.01 Registration of the 2009-B SUBI Pledge. The parties hereto
hereby acknowledge the Issuing Entity’s pledge, assignment, and grant to the
Indenture Trustee, for the benefit of the holders of the Notes, under the
Indenture of a security interest in the 2009-B SUBI Certificate together with
all rights appurtenant thereto and proceeds thereof, to secure the Notes. The
Titling Trustee hereby acknowledges such pledge, assignment, and grant of
security interest, and the Titling Trustee agrees to cause the Indenture Trustee
to be listed in the Certificate Register as the Registered Pledgee of the 2009-B
SUBI Certificate. The Issuing Entity has caused the Titling Trustee to deliver
the 2009-B SUBI Certificate to the Indenture Trustee, as Registered Pledgee, who
shall have the rights with respect thereto described herein and in the
Indenture.
ARTICLE FOURTEEN
2009-B SUBI ACCOUNTS
     Section 14.01 2009-B SUBI Collection Account.
     (a) With respect to the 2009-B SUBI, the Servicer, shall on or prior to the
Closing Date establish, in the name of the Indenture Trustee until the
Outstanding Amount of the Notes is zero, and thereafter; in the name of the
Owner Trustee, for the exclusive benefit of the holders of interests in the
2009-B SUBI, the 2009-B SUBI Collection Account, which account shall constitute
a SUBI Collection Account. The 2009-B SUBI Collection Account initially shall be
established with the Indenture Trustee, and for so long as the Indenture Trustee
has the Required Deposit Rating, shall be maintained with the Indenture Trustee.
If the Indenture Trustee at any time does not have the Required Deposit Rating,
the Servicer shall, with the assistance of the Indenture Trustee, as necessary,
cause such 2009-B SUBI Collection Account to be moved as described in Section
4.02(a) of the Titling Trust Agreement. The 2009-B SUBI Collection Account shall
relate solely to the 2009-B SUBI and the 2009-B SUBI Assets, and funds therein
shall not be commingled with any other monies, except as otherwise provided for
in, or contemplated by, the SUBI Trust Agreement or in the Servicing Agreement.
All deposits into the 2009-B SUBI Collection Account shall be made as described
in the Servicing Agreement.

8



--------------------------------------------------------------------------------



 



     (b) On each Deposit Date and Payment Date, pursuant to the instructions
from the Servicer, the Indenture Trustee shall make deposits and withdrawals
from the 2009-B SUBI Collection Account as set forth in the 2009-B Servicing
Supplement.
     (c) Any transfer of funds to a Holder of a 2009-B SUBI Certificate shall be
made as directed pursuant to the Basic Documents.
     Section 14.02 2009-B Reserve Account.
     (a) Pursuant to Section 5.01(b) of the Trust Agreement, the Servicer, on
behalf of the Issuing Entity, shall on or prior to the Closing Date establish
and maintain the Reserve Account (i) with the Indenture Trustee, until the
Outstanding Amount is reduced to zero, and (ii) thereafter with the Owner
Trustee. Deposits to and withdrawals from the Reserve Account shall be made as
directed pursuant to the Basic Documents, including Section 8.04(b) of the
Indenture, Section 8.03 of the 2009-B Servicing Supplement and Section 14.03 of
this 2009-B SUBI Supplement.
     Section 14.03 Investment of Monies in 2009-B SUBI Accounts. All amounts
held in the 2009-B SUBI Collection Account and the Reserve Account shall be
invested in Permitted Investments in accordance with Section 4.02(a) of the
Titling Trust Agreement. Any investment earnings on the 2009-B SUBI Collection
Account and the Reserve Account will be taxable to the Depositor.
     Section 14.04 No Residual Value Surplus Account or Payahead Account. The
parties hereby acknowledge that there shall be no Residual Value Surplus Account
or Payahead Account (as defined in the Titling Trust Agreement).
ARTICLE FIFTEEN
MISCELLANEOUS PROVISIONS
     Section 15.01 Amendment.
     (a) Notwithstanding any provision of the Titling Trust Agreement, the
Titling Trust Agreement, as supplemented by this 2009-B SUBI Supplement, to the
extent that it relates solely to the 2009-B SUBI, may be amended in accordance
with this Section 15.01.
     (b) Any term or provision of this 2009-B SUBI Supplement may be amended by
the parties hereto, without the consent of any other Person; provided that
(i) either (A) any amendment that materially and adversely affects the interests
of the Noteholders shall require the consent of Noteholders evidencing not less
than a Majority Interest of the Notes voting together as a single class or (B)
such amendment shall not, as evidenced by an Officer’s Certificate of the
Servicer delivered to the Indenture Trustee, materially and adversely affect the
interests of the Noteholders and (ii) any amendment adversely affects the
interests of the Trust Certificateholder, the Indenture Trustee or the Owner
Trustee shall require the prior written consent of each Persons whose interests
are adversely affected. An amendment shall be deemed not to materially and
adversely affect the interests of the Noteholders if the Rating Agency Condition
is satisfied with respect to such amendment and the Officer’s Certificate
described in the preceding sentence is provided to the Indenture Trustee. The
consent of the Trust Certificateholder or the Owner

9



--------------------------------------------------------------------------------



 



Trustee shall be deemed to have been given if the Servicer does not receive a
written objection from such Person within 10 Business Days after a written
request for such consent shall have been given. The Indenture Trustee may, but
shall not be obliged to, enter into or consent to any such amendment that
affects the Indenture Trustee’s own rights, duties, liabilities or immunities
under this Agreement or otherwise.
     (c) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or change the due date of any
installment of principal of or interest in any Note or the Redemption Price with
respect thereto, without the consent of the Holder of such Note, or (ii) reduce
the Outstanding Amount, the Holders of which are required to consent to any
matter without the consent of the Holders of at least a Majority Interest of the
Notes which were required to consent to such matter before giving effect to such
amendment.
     (d) Notwithstanding anything herein to the contrary, any term or provision
of this 2009-B SUBI Supplement may be amended by the parties hereto without the
consent of any of the Noteholders or any other Person to add, modify or
eliminate any provisions as may be necessary or advisable in order to comply
with or obtain more favorable treatment under or with respect to any law or
regulation or any accounting rule or principle (whether now or in the future in
effect); it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied and the Officer’s Certificate described in
Section 15.01(b)(i)(B) is delivered to the Indenture Trustee.
     (e) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
     (f) Prior to the execution of any amendment to this 2009-B SUBI Supplement,
the Servicer shall provide each Rating Agency, the Trust Certificateholder, the
Depositor, the Owner Trustee and the Indenture Trustee with written notice of
the substance of such amendment. No later than 10 Business Days after the
execution of any amendment to this 2009-B SUBI Supplement, the Servicer shall
furnish a copy of such amendment to each Rating Agency, the Issuing Entity, the
Trust Certificateholder, the Indenture Trustee and the Owner Trustee.
     (g) Prior to the execution of any amendment to this 2009-B SUBI Supplement,
the Servicer shall provide an Opinion of Counsel to the Titling Trustee to the
effect that after such amendment, for federal income tax purposes, the Titling
Trust will not be treated as an association (or a publicly traded partnership)
taxable as a corporation and the Notes will properly be characterized as
indebtedness that is secured by the assets of the Issuing Entity.
     (h) None of U.S. Bank National Association, as trustee of NILT Trust and as
Trust Agent, NILT, Inc., nor the Indenture Trustee shall be under any obligation
to ascertain whether a Rating Agency Condition has been satisfied with respect
to any amendment. When the Rating Agency Condition is satisfied with respect to
such amendment, the Servicer shall deliver to a Responsible Officer of U.S. Bank
National Association and the Indenture Trustee an Officer’s Certificate to that
effect, and U.S. Bank National Association and the Indenture Trustee may
conclusively rely upon the Officer’s Certificate from the Servicer that a Rating
Agency Condition has been satisfied with respect to such amendment.

10



--------------------------------------------------------------------------------



 



     Section 15.02 Governing Law. This 2009-B SUBI Supplement shall be created
under and governed by and construed under the internal laws of the State of
Delaware, without reference to its conflicts of law provisions, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
     Section 15.03 Notices. The notice provisions of Section 8.03 of the Titling
Trust Agreement shall apply equally to this 2009-B SUBI Supplement. A copy of
each notice or other writing required to be delivered to the Titling Trustee
pursuant to the SUBI Trust Agreement also shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand or, in the case of mail, email (if an email address
is provided) or facsimile notice, when actually received by the intended
recipient, addressed to the party to be notified, and sent to (i) the Owner
Trustee at Wilmington Trust Company, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890 (telecopier no. (302) 651-8882), Attention:
Corporate Trust Administration; (ii) the Servicer at One Nissan Way, Franklin,
Tennessee 37067 (telecopier no. (615) 725-1720) (email:
shishir.bhushan@nissan-usa.com and mark.wilten@nissan-usa.com), Attention:
Treasurer; (iii) the Trust Agent at 209 South LaSalle Street, Suite 300,
Chicago, Illinois 60604, Attention: NILT, Inc. (telecopier no. (312) 325-8905)
(email: patricia.child@usbank.com); or (iv) at such other address as shall be
designated by any of the foregoing in written notice to the other parties
hereto.
     Section 15.04 Severability of Provisions. If any one or more of the
covenants, agreements, provisions, or terms of this 2009-B SUBI Supplement
(including any amendment hereto) shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions, or terms shall be deemed
severable from the remaining covenants, agreements, provisions, or terms of this
2009-B SUBI Supplement, as the same may be amended, and shall in no way affect
the validity or enforceability of the other provisions of the SUBI Trust
Agreement or of the 2009-B SUBI Certificate or the rights of the Registered
Pledgees thereof. To the extent permitted by applicable law, the parties hereto
waive any provision of law that renders any covenant, agreement, provision, or
term of this 2009-B SUBI Supplement invalid or unenforceable in any respect.
     Section 15.05 Effect of Supplement on Titling Trust Agreement.
     (a) Except as otherwise specifically provided herein or unless the context
otherwise requires, (i) the parties hereto shall continue to be bound by all
provisions of the Titling Trust Agreement, (ii) all references in the Titling
Trust Agreement to the Titling Trust Agreement shall be to the SUBI Trust
Agreement and (iii) the provisions set forth herein shall operate either as
additions to or modifications of the existing obligations of the parties under
the Titling Trust Agreement, as the context may require. In the event of any
conflict between this 2009-B SUBI Supplement and the Titling Trust Agreement in
respect of the 2009-B SUBI, the provisions of this 2009-B SUBI Supplement shall
prevail with respect to the 2009-B SUBI only.
     (b) For purposes of determining the obligations of the parties hereto under
this 2009-B SUBI Supplement with respect to the 2009-B SUBI, except as otherwise
indicated by the context, general references in the Titling Trust Agreement to
(i) a SUBI Account shall be deemed to refer more specifically to a 2009-B SUBI
Account, (ii) a SUBI shall be deemed to

11



--------------------------------------------------------------------------------



 



refer more specifically to the 2009-B SUBI, (iii) a SUBI Collection Account
shall be deemed to refer more specifically to the 2009-B SUBI Collection
Account, (iv) a SUBI Asset shall be deemed to refer more specifically to a
2009-B SUBI Asset, (v) a SUBI Supplement shall be deemed to refer more
specifically to this 2009-B SUBI Supplement and (vi) a Servicing Supplement
shall be deemed to refer more specifically to the 2009-B Servicing Supplement.
     Section 15.06 No Petition. Each of the parties hereto and each Holder of a
2009-B SUBI Certificate, and each Registered Pledgee, by acceptance of a 2009-B
SUBI Certificate, covenants and agrees that prior to the date that is one year
and one day after the date upon which all obligations under each Securitized
Financing have been paid in full, it will not institute against, or join any
other Person in instituting against the Grantor, the Depositor, the Titling
Trustee, the Titling Trust, the Issuing Entity , any Special Purpose Affiliate
or any Beneficiary, any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceeding or other Proceeding under any federal or state bankruptcy
or similar law. This Section shall survive the complete or partial termination
of this 2009-B SUBI Supplement, the resignation or removal of the Titling
Trustee under the SUBI Trust Agreement and the complete or partial resignation
or removal of the Servicer under the SUBI Trust Agreement or the Servicing
Agreement.
     Section 15.07 No Recourse. It is expressly understood and agreed by the
parties hereto that with respect to U.S. Bank’s role as trustee of NILT Trust
only, and not with respect to its role as Trust Agent (i) this Agreement is
executed and delivered by U.S. Bank, not individually or personally, but solely
as trustee of NILT Trust, in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings, and agreements
herein made on the part of NILT Trust, is made and intended not as personal
representations, undertakings, and agreements by U.S. Bank, but is made and
intended for the purpose of binding only NILT Trust, (iii) nothing herein
contained shall be construed as creating any liability on U.S. Bank,
individually or personally, to perform any covenant, either expressed or
implied, contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto, and (iv) under no circumstances shall U.S. Bank be personally liable for
the payment of any indebtedness or expenses of NILT Trust under this Agreement
or any other related documents.
[Signature Pages to Follow]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor and UTI Beneficiary, the Servicer, the
Titling Trustee, the Delaware Trustee and, solely for the limited purposes set
forth in Sections 14.01, 14.02, 14.03 and 14.04, the Trust Agent, have caused
this 2009-B SUBI Supplement to be duly executed by their respective officers as
of the day and year first above written.

            NILT TRUST, as Grantor and UTI Beneficiary
      By:   U.S. BANK NATIONAL ASSOCIATION,         as Trustee        By:      
    Name:           Title:             NISSAN MOTOR ACCEPTANCE
CORPORATION, as Servicer
      By:           Name:           Title:             NILT, INC., as Titling
Trustee
      By:           Name:           Title:             WILMINGTON TRUST COMPANY,
as
Delaware Trustee
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION, as
Trust Agent
      By:           Name:           Title:      

S-2



--------------------------------------------------------------------------------



 



     Receipt of this original counterpart of this 2009-B SUBI Supplement is
hereby acknowledged on this ___ day of September, 2009.

            U.S. BANK NATIONAL ASSOCIATION, as
Indenture Trustee
      By:           Name:           Title:      

S-3



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF 2009-B SUBI CERTIFICATE
THIS 2009-B SUBI CERTIFICATE MAY NOT BE TRANSFERRED OR ASSIGNED
EXCEPT UPON THE TERMS AND SUBJECT TO THE CONDITIONS SPECIFIED HEREIN
NISSAN — INFINITI LT
2009-B SPECIAL UNIT OF BENEFICIAL INTEREST CERTIFICATE
evidencing a fractional undivided interest in the 2009-B SUBI Assets of
Nissan-Infiniti LT, a statutory trust organized pursuant to the Delaware
Statutory Trust Act (the “Titling Trust”).
(This Certificate does not represent any interest in the UTI Assets or any Other
SUBI Assets of the Issuing Entity or an obligation, of, or interest in, NILT
Trust, Nissan Motor Acceptance Corporation, NILT, Inc. or any of their
respective Affiliates.)
THIS 2009-B SUBI CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS 2009-B SUBI
CERTIFICATE, AGREES THAT THIS 2009-B SUBI CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS, INCLUDING PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB,
WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE, PLEDGE OR
OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A AND IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTIONS.
     THIS 2009-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) MAY NOT BE ACQUIRED
BY OR ON BEHALF OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT
IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1)
OF INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (III) ANY ENTITY DEEMED TO HOLD THE “PLAN ASSETS”
(WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION
3(42) OF ERISA) OF ANY OF THE FOREGOING. IF THIS 2009-B SUBI CERTIFICATE (OR ANY
INTEREST HEREIN) IS PURCHASED OR HELD BY A GOVERNMENTAL PLAN, FOREIGN PLAN OR
ANY OTHER PLAN THAT IS SUBJECT TO ANY APPLICABLE LAW THAT IS

A-1



--------------------------------------------------------------------------------



 



SUBSTANTIALLY SIMILAR TO THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION
PROVISIONS OF TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”), IT
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS ACQUISITION, HOLDING AND
DISPOSITION OF THIS 2009-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) WILL NOT
RESULT IN A NONEXEMPT PROHIBITED TRANSACTION UNDER, OR A VIOLATION OF, SIMILAR
LAW.
No. R-___
evidencing a 100% interest in all 2009-B SUBI Assets (as defined below).
     This 2009-B Special Unit of Beneficial Interest Certificate does not
represent an interest in or obligation of Nissan Motor Acceptance Corporation,
NILT, Inc. or any of their respective affiliates.
     THIS CERTIFIES THAT                      is the registered owner of a
nonassessable, fully-paid, 100% beneficial interest in the 2009-B SUBI Assets
owned by the Titling Trust.
     The Titling Trust was created pursuant to the Amended and Restated Trust
and Servicing Agreement, dated as of August 26, 1998 as amended, supplemented or
otherwise modified from time to time, (the “Titling Trust Agreement”), among
NILT Trust, a Delaware statutory trust, as grantor and initial beneficiary (in
such capacities, the “Grantor” and the “UTI Beneficiary,” respectively), NILT,
Inc., a Delaware corporation, as trustee (the “Titling Trustee”), Nissan Motor
Acceptance Corporation, a California corporation, as servicer (the “Servicer”),
Wilmington Trust Company, a Delaware banking corporation, as Delaware trustee
(the “Delaware Trustee”), and U.S. Bank National Association, a national banking
association, as trust agent (the “Trust Agent”).
     This certificate is a duly authorized 2009-B SUBI Certificate, and is
issued under and is subject to the terms, provisions and conditions of the
Titling Trust Agreement and the 2009-B SUBI Supplement thereto, dated as of
September 11, 2009 (the “2009-B SUBI Supplement” and, together with the Titling
Trust Agreement, the “SUBI Trust Agreement”). Capitalized terms used herein that
are not otherwise defined shall have the meanings ascribed thereto in the
Agreement of Definitions, dated as of September 11, 2009, by and among Nissan
Auto Lease Trust 2009-B, as issuer, (the “Issuing Entity”) NILT Trust, as the
Grantor and the UTI Beneficiary, the Titling Trust, Nissan Motor Acceptance
Corporation, in its individual capacity, as the Servicer and administrative
agent, Nissan Auto Leasing LLC II (the “Depositor”), the Titling Trustee,
Wilmington Trust Company, as owner trustee and the Delaware Trustee, the Trust
Agent and U.S. Bank National Association, as Trust Agent and as indenture
trustee ( the “Indenture Trustee”). By acceptance of this 2009-B SUBI
Certificate, the Holder hereof assents to the terms and conditions of the SUBI
Trust Agreement and agrees to be bound thereby. A summary of certain of the
pertinent provisions of the SUBI Trust Agreement is set forth below.
     The assets of the Titling Trust allocated to the 2009-B SUBI will generally
consist of (i) cash capital, (ii) the 2009-B Leases (iii) the 2009-B Vehicles,
(iv) certain related Trust Assets and (v) all of the Titling Trust’s rights
thereunder, including the right to proceeds arising therefrom or in connection
therewith.

A-2



--------------------------------------------------------------------------------



 



     Under the Titling Trust Agreement, from time to time the UTI Beneficiary
may direct the Trustee to issue to or upon the order of the UTI Beneficiary one
or more certificates (each, a “SUBI Certificate”) representing a beneficial
interest in certain specified Leased Vehicles, Leases and related Trust Assets
(such assets, the “SUBI Assets”). Upon the issuance of the SUBI Certificates
relating to the SUBI Assets, the beneficial interest in the Titling Trust and
the Trust Assets represented by the UTI shall be reduced by the amount of the
Trust Assets represented by such SUBI Certificates. This certificate was issued
pursuant to the 2009-B SUBI Supplement and represents a 100% beneficial interest
in the 2009-B SUBI Assets.
     The UTI and the 2009-B SUBI shall each constitute a separate series of the
Titling Trust pursuant to Section 3806(b)(2) of the Delaware Statutory Trust Act
for which separate and distinct records shall be maintained. The 2009-B SUBI
Certificate and the interest in the 2009-B SUBI represented thereby constitutes
a “security” within the meaning of Section 8-102(a)(15) of the Delaware UCC and
a “certificated security” within the meaning of Section 8-102(a)(4) of the
Delaware UCC.
     The 2009-B SUBI Supplement may be amended by the parties thereto upon the
terms and subject to the conditions set forth in the 2009-B SUBI Supplement.
     The Holder, by acceptance of this 2009-B SUBI Certificate, covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations under each Securitized Financing have been paid in full,
it will not institute against, or join any other Person in instituting against,
the Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity , any Beneficiary, any Special Purpose Affiliate, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceedings under any federal or state bankruptcy or similar law. Such covenant
shall survive the termination of the SUBI Trust Agreement, the resignation or
removal of the Titling Trustee under the SUBI Trust Agreement or the complete or
partial resignation of the Servicer under the SUBI Trust Agreement or the
Servicing Agreement.
     The Holder hereof hereby (i) expressly waives any claim it may have to any
proceeds or assets of the Titling Trustee and to all of the Trust Assets other
than those from time to time included within the 2009-B SUBI as 2009-B SUBI
Assets and those proceeds or assets derived from or earned by such 2009-B SUBI
Assets and (ii) expressly subordinates in favor of the Holder of any certificate
evidencing an Other SUBI or a UTI Certificate any claim to any Other SUBI or UTI
Assets that, notwithstanding the waiver contained in clause (i), may be
determined to exist.
     The Titling Trustee shall keep the certificate register with respect to
this 2009-B SUBI Certificate, and the Holder of this 2009-B SUBI Certificate
shall notify the Titling Trustee of any change of address or instructions on the
distribution of funds.
     The 2009-B SUBI shall be deemed dissolved solely with respect to the 2009-B
SUBI Assets, and not as to any Trust Assets allocated to any other Sub-Trust,
upon the written direction to the Titling Trustee by the Holder of the 2009-B
SUBI Certificate to revoke and dissolve the 2009-B SUBI. So long as the Notes
are outstanding, the 2009-B SUBI shall not be dissolved except (a) as required
by law or (b) at the direction of the Holder of the 2009-B SUBI

A-3



--------------------------------------------------------------------------------



 



Certificate (but only with the consent of the Registered Pledgee); provided,
however, upon any sale of the Owner Trust Estate pursuant to Section 5.04 of the
Indenture, the Registered Pledgee shall have the right to direct the Holder of
the 2009-B SUBI Certificate to dissolve the 2009-B SUBI in accordance with the
provisions of the Indenture. Upon such dissolution of the Titling Trust with
respect to the 2009-B SUBI and delivery of the 2009-B SUBI Certificate to the
Titling Trustee for cancellation, the Titling Trustee shall distribute to the
Holder of the 2009-B SUBI Certificate or its designee all 2009-B SUBI Assets and
shall cause the Certificates of Title to the 2009-B Vehicles to be issued in the
name of, or at the direction of, the Holder of the 2009-B SUBI Certificate
(which may include reallocation of the 2009-B SUBI Assets relating to the 2009-B
Vehicles to the UTI). The Holder of the 2009-B SUBI Certificate to whom such
2009-B SUBI Assets relating to the 2009-B Vehicles are distributed shall pay or
cause to be paid all applicable titling and registration fees and taxes.
     The Titling Trust or the UTI may terminate upon the terms and subject to
the conditions set forth in the SUBI Trust Agreement.
     No SUBI or SUBI Certificate shall be transferred or assigned except to the
extent specified in the SUBI Trust Agreement or in any related Supplement and,
to the fullest extent permitted by applicable law, any such purported transfer
or assignment other than as so specified shall be deemed null, void, and of no
effect under the SUBI Trust Agreement. Notwithstanding the foregoing, any SUBI
Certificate and the interest in the SUBI evidenced thereby may be
(i) transferred, assigned or pledged to any Special Purpose Affiliate or
(ii) transferred, assigned or pledged by the Related Beneficiary or a Special
Purpose Affiliate to or in favor of (A) a trustee for one or more trusts or
(B) one or more other entities, in either case solely for the purpose of
securing or otherwise facilitating one or more Securitized Financings.
     This 2009-B SUBI Certificate shall be governed by and construed under the
internal laws of the State of Delaware, without reference to its conflicts of
law provisions.
     Unless this 2009-B SUBI Certificate shall have been executed by an
authorized officer of the Titling Trustee, by manual signature, this 2009-B SUBI
Certificate shall not entitle the holder hereof to any benefit under the SUBI
Trust Agreement or be valid for any purpose.

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, NILT, Inc., as trustee of the Titling Trust and not in
its individual capacity, has caused this 2009-B SUBI Certificate to be duly
executed.
     Dated:                     , 2009

            NISSAN-INFINITI LT
      By:   NILT, INC.,         as Titling Trustee             

(SEAL)

                  By:           Name:           Title:        

ATTEST:

                                 

     This is the 2009-B SUBI Certificate referred to in the within-mentioned
Supplement.

            NILT, INC., as Titling Trustee

      By:           Authorized Officer           

A-5



--------------------------------------------------------------------------------



 



         

     FOR VALUE RECEIVED, the undersigned hereby sells, transfers and assigns
unto                      the within 2009-B SUBI Certificate, and all rights
thereunder, hereby irrevocably constituting and appointing                     
as attorney to transfer said 2009-B SUBI Certificate on the books of the
certificate registrar, with full power of substitution in the premises.

            NISSAN AUTO LEASE TRUST 2009-B
      By:   WILMINGTON TRUST COMPANY         as Owner Trustee                   
Dated:  By:           Name:           Title:        

A-6